Citation Nr: 1708202	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for high cholesterol.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for depressive disorder.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for bilateral hearing loss, and if so whether service connection should be granted.

4.  Entitlement to service connection for a disorder of the eyes, to include as secondary to the service-connected diabetes mellitus.

5.  Entitlement to service connection for a disorder of the kidneys.

6.  Entitlement to a rating in excess of 20 percent for the service-connected diabetes mellitus.

7.  Entitlement to a rating in excess of 10 percent for the service-connected arterial hypertension.

8.  Entitlement to a compensable rating for the service-connected erectile dysfunction.

9.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days.

10.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence for a service-connected disability.


REPRESENTATION

Appellant (Veteran) represented by:	Puerto Rico Public Advocate for 
	Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
The Veteran recently perfected an appeal on the additional issue of entitlement to TDIU by way of a substantive appeal received in May 2016.  He also perfected an appeal on the additional issues of service connection for posttraumatic stress disorder (PTSD) and service connection for tinnitus by way of a substantive appeal received in October 2016.  These appeals have not been certified to the Board and are accordingly not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).   As the required notifications have not been sent in regard to the issues cited above, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issues of entitlement to TDIU, service connection for PTSD and service connection for tinnitus will be the subject of a later Board decision as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss, on the merits, is discussed in the REMAND section of the Decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for high cholesterol was denied by a rating decision in August 2002; the Veteran did not appeal and the decision became final.

2.  Evidence received since August 2002 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for high cholesterol.

3.  Service connection for depressive disorder and bilateral hearing loss was denied by a rating decision in September 2006; the Veteran did not appeal and the decisions became final.

4.  Evidence received since September 2006 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for depressive disorder.

5.  Evidence received since September 2006 is not cumulative of evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim for service connection bilateral hearing loss.

6.  The Veteran does not have a disorder of the eyes that is etiologically related to service or that is caused or aggravated by a service-connected disability.

7.  The Veteran does not have a disorder of the kidneys that is incurred in or otherwise related to service; he has a history of renal calculi that became manifest many years after service and are not related to service.

8.  The Veteran's diabetes mellitus is manifested by requirement for oral hypoglycemics and restricted diet, but not by requirement for insulin or restriction of activities.  

9.  During the period on appeal the Veteran has required continuous medication for control of hypertension; his documented diastolic blood pressure has been 95 or less and his systolic blood pressure has been 160 or less.  

10.  The Veteran's erectile dysfunction is manifested by loss of erectile power, for which he receives special monthly compensation; he is not shown to have erectile deformity.  

11.  The Veteran is not shown to have required hospitalization for more than 21 days, or convalescence, due to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to warrant reopening of the claim for service connection for high cholesterol.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to warrant reopening of the claim for service connection for depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to warrant reopening of the claim for service connection for bilateral hearing.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The requirements for service connection for a disorder of the eyes have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

5.  The requirements for service connection for a disorder of the kidneys have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

6.  The requirements for a rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.120 including Diagnostic Code 7913 (2016).

7.  The requirements for a rating higher than 10 percent for arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104 including Diagnostic Code 7101 (2016).

8.  The requirements for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114b including Diagnostic Code 7522 (2016).

9.  The requirements for a temporary total disability rating for hospital treatment in excess of 21 days are not met.  38 C.F.R. § 4.29 (2016).

10.  The requirements for a temporary total disability rating for convalescence for a service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Veteran in this case has not asserted any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The Veteran's service treatment records (STRs) are associated with the file, as are relevant treatment records identified by the Veteran.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Veteran been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.  The Veteran has also been afforded appropriate VA medical examinations in support of the claims decided herein.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence (NME)

Applicable Legal Principles 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  

NME: Service Connection for High Cholesterol

Service connection for high cholesterol was originally denied by a rating decision in August 2002, based on a determination that high cholesterol is a laboratory finding, not a disability for which service connection can be considered.  The Veteran submitted a Notice of Disagreement (NOD) in September 2002 but he subsequently withdrew his appeal, as documented in a Decision Review Officer (DRO) Conference Report in February 2003 and reaffirmed by a Statement in Support of Claim in March 2003.  The decision accordingly became final.  38 C.F.R. § 20.302.

The evidence of record in August 2002 consisted of service treatment records (STRs) that are silent in regard to high cholesterol in service and VA treatment records showing mild hypercholesterolemia in March 2002.  

Evidence added to the file since August 2002 includes the following: VA medical treatment records documenting that the Veteran has taken medication (simvastatin) for many years to control his cholesterol.

The Board finds that the evidence submitted since August 2002 is not new and material.  The presence of hypercholesterolemia was recognized at the time of the original denial, and is not new.  The RO originally denied service connection because hypercholesterolemia is not a disease or disorder for which service connection can be considered; thus, the first element of service connection - medical evidence of a disability - was not shown.  The evidence added to the record continues to not show a disability for which service connection can be considered.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for high cholesterol.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for high cholesterol has not been received, and the rating decision of August 2002 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

NME: Service Connection for Depressive Disorder

Service connection for depressive disorder was originally denied by a rating decision in September 2006, based on a determination that there was no shown relationship between current depression and military service.  The Veteran did not appeal and the decision became final.  38 C.F.R. § 20.302.

If the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, and a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).  Thus, the AOJ is currently developing the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) independent from the claim for depressive disorder discussed below.  

The evidence of record in September 2006 consisted of the following: STRs that are silent in regard to psychiatric symptoms during service, and VA outpatient treatment notes showing diagnosis of panic disorder and recurrent major depression in January 2006.      

Evidence added to the file since September 2006 includes the following: (1) Periodic VA psychiatric outpatient treatment notes in March 2014 through October 2014 show diagnosis of major depressive disorder, recurrent episodes without psychotic features.  (2)  VA psychiatric examination in January 2015 in which the examining psychiatrist diagnosed unspecified depressive disorder and stated an opinion that such disorder is not likely related to service or to a service-connected disability. (3)  VA psychiatric examination in April 2016 in which the examining psychiatrist (different from the previous examiner) found the Veteran has unspecified depressive disorder, not PTSD, and that such depressive disorder is not likely incurred in, caused by or related to service.

The Board finds the evidence submitted since September 2006 is not new and material.  Diagnosed depressive disorder was an element of service connection that was previously of record.  The evidence added since then provides no indication that such disorder is incurred in or otherwise related to service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for a depressive disorder.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for depressive disorder has not been received, and the rating decision of September 2006 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. 463, 467.  

NME: Service connection for Bilateral Hearing Loss

Service connection for bilateral hearing loss was originally denied by a rating decision in September 2006, based on a determination that there was no shown relationship between current hearing loss and military service.  The Veteran did not appeal and the decision became final.  38 C.F.R. § 20.302.

The evidence of record in September 2006 consisted of the following: STRs; and, VA audiology records in May 2006 showing normal hearing bilaterally below 2000 Hertz and sensorineural hearing loss (SNHL) bilaterally at 3000 Hertz and above.

Evidence added to the file since September 2006 includes the following:  (1) A March 2013 letter from Dr. Nanette Ortiz states the Veteran was exposed to loud noises in service, and it is reasonable to assume that he is presenting with a hearing loss problem that is service-connected.  (2) The Veteran had VA audiological evaluations in December 2014 and June 2016 in which the examiners stated that the Veteran's present bilateral hearing loss is not likely related to service.  

The Board finds the letter from Dr. Ortiz constitutes new and material evidence because it demonstrates the Veteran's claimed disorder may be related to service, which addresses the reason the claim was originally denied.  In the Statement of the Case, issued in December 2014, the AOJ characterized Dr. Ortiz' statement as not material because Dr. Ortiz had not provided a clinical rationale or reviewed the Veteran's STRs; the subsequent supplemental statements of the case (SSOCs) have continued to deny reopening and cite the opinions of the VA examiners in support of continuing the denial.  However, discussion of the probative value of new evidence, to include the opinion of Dr. Ortiz and the opinions of the VA examiners, is appropriate only after a claim is reopened for consideration of the merits.  

In sum, Dr. Ortiz' letter addresses a previously unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  Accordingly, the claim must be reopened, and the Veteran's appeal is granted to that extent. 

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service Connection for a Disorder of the Eyes

STRs show no indication of complaint relating to the eyes.  The Veteran had a separation physical in November 1967 in which the eyes were noted to be normal on examination.  In the corresponding Report of Medical History the Veteran denied any history of eye trouble 

The Veteran had a normal VA diabetic eye examination in March 2002.  He had a VA compensation and pension (C&P) examination of the eyes in June 2002 that showed bilateral early cataracts but no evidence of non-proliferative diabetic retinopathy (NPDR).  

VA eye clinic notes in July 2004 and January 2006 showed mild NPDR as well as bilateral cataracts, but in a subsequent VA DM C&P examination in May 2006 the examiner found no proliferative retinopathy.  

Dr. Nanette Ortiz submitted a letter in March 2013 stating that ocular abnormalities associated with DM include fluctuating visual acuity, glaucoma, retinopathy and cataracts, which the Veteran presents.  Dr. Ortiz concluded it is at least as likely as not that the Veteran is presenting with eye problems that are service-connected secondary to his DM.  

A VA outpatient treatment note in June 2014, by an ophthalmologist, states the Veteran was known to be a longstanding diabetic but had no current diabetic retinopathy or cotton-spot macular edema (CSME) in either eye.  The current diagnosis was asymmetric cup-to-disc (C/D) ratio normotensive, cortical cataracts with still good vision, and no active retinal diabetic changes.  

The medical evidence above provides conflicting opinion as to whether the Veteran has a disability of the eyes associated with his DM.  Dr. Ortiz has provided an opinion stating that such a relationship is at least as likely as not, whereas the VA examiners in June 2002 and May 2006, and the VA treatment records in March 2002 and June 2014, found no diabetic neuropathy.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board in this case assigns higher probative value to the diagnoses of the VA medical examiners and providers, for the following reasons.   

First, Dr. Ortiz' medical specialty is not identified, but the context of her letter does not suggest that she is a specialist in eye diseases or disorders, or for that matter that she is a specialist in DM.  Although the credentials of the VA examiners in March 2002 and May 2006 are not identified, the treatment notes in March 2002 and June 2014 were clearly made by ophthalmologists, whose specialty makes those providers particularly qualified to diagnose diseases and disorders of the eye.  

Second, the opinion of Dr. Ortiz is a conclusory opinion (because DM can cause eye disorders, and because the Veteran has DM, he likely has an eye disorder associated with DM).  There is no indication Dr. Ortiz examined the Veteran's eyes, nor does she refer to a competent eye examination for support of her diagnosis or conclusion.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In contrast, the VA treatment notes cited above were made in conjunction with actual clinical examinations of the Veteran's eyes and are thus more probative in regard to clinical findings.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the eyes that is etiologically related to service or that is caused or aggravated by a service-connected disability.  Accordingly, the claim must be denied.

In arriving at the determination above the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for a Disorder of the Kidneys

STRs show no indication of complaint relating to the kidneys.  The Veteran had a separation physical in November 1967 in which the genitourinary (G-U) system was noted to be normal on examination; laboratory results (urinalysis and serology) were also normal.  In the corresponding Report of Medical History the Veteran denied any history of kidney-related symptoms.

Cardiovascular-renal disease, as well as calculi of the kidney, bladder or gall bladder, may be service-connected if such disease becomes manifest within the first year after separation from service, even if not shown in service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case the Veteran denied symptoms during service and there is no medical or lay evidence asserting symptoms within the first year after separation from service.  The Board concludes that presumptive service connection under 38 C.F.R. § 3.309 is not warranted.
 
The Veteran had a VA genitourinary examination in June 2002 that showed no history of acute nephritis or renal colic/stones.  

An April 2003 note from Dr. M. Pagan states the Veteran was shown to be diabetic since 1977, but there was no current evidence to support a diagnosis of nephropathy of any specific type.

The Veteran had a VA DM examination in May 2006 in which the examiner stated there was no evidence of diabetic nephropathy.

Dr. Nanette Ortiz submitted a letter in March 2013 stating that DM can cause damage to the kidneys, including nephropathy; diabetic nephropathy in turn can cause sensory, motor, autonomic or combined deficits.  However, Dr. Ortiz did not cite any diagnosed kidney disorder and did not assert an opinion that the Veteran has a kidney disorder associated with service or with the service-connected DM.

The RO accepted Dr. Ortiz' letter as a claim for service connection for a kidney disorder.  

The Veteran underwent VA surgery in December 2013 relating to placement of a ureteral stent (controlling urinary drainage from the kidney to the bladder).  Follow-up in February 2014 showed normal renal function. 

The Veteran's VA active problems list in October 2014 included history of calculus of the kidney.  Concurrent VA labs showed normal renal function.

The Veteran had VA combined DM/hypertension/male genitourinary examinations in May 2014 and again in June 2016 in which the examiners stated the Veteran does not have a renal dysfunction due to his diagnosed condition.  

Review of the evidence above shows the Veteran had surgery in December 2013 for a kidney-bladder dysfunction but there is no competent evidence suggesting that such dysfunction was related to service.  There is also no indication of any other kidney dysfunction on which service connection can be based.  Accordingly, the requirements for service connection are not met and the claim must be denied.

In arriving at the determination above the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361.

Evaluation of Disabilities

Applicable Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Schedular Evaluation of Diabetes Mellitus

The Veteran's diabetes mellitus (DM) disability is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), DC 7913 (diabetes mellitus).  The rating criteria in relevant part are as follows.  A rating of 20 percent is assigned for DM requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for DM requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The present claim for increased rating was received in March 2013.  The Board will consider evidence of symptoms from March 2012, one year prior to receipt of the claim.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Dr. Nanette Ortiz submitted a letter in March 2013 stating the Veteran's DM requires daily oral medications and restricted diet.

The Veteran had a VA DM examination in May 2014 in which the examiner noted the Veteran to require oral hypoglycemic agents; he did not require regulation of activities.  The Veteran visited his diabetic caregiver less than twice per month, and there had been no episodes of hypoglycemia or ketoacidosis within the past 12 months.   The Veteran denied weight loss or loss of strength attributable to DM.  The examiner stated the Veteran's DM did not impact his ability to work.

The Veteran had a VA DM examination in June 2016 in which the examiner noted the Veteran manages his DM by restrictive diet; he does not require regulation of activities.  The Veteran visits his diabetic caregiver less than twice per month, and there were no episodes of hypoglycemia or ketoacidosis within the past 12 months.   The Veteran denied weight loss or loss of strength attributable to DM.  The examiner stated the Veteran's DM, and its complications (peripheral neuropathy and ED), cause the following impairment of activities of daily living: prevents sports; moderate impairment of traveling and shopping; mild impairment of exercise and recreation; and, no impairment of feeding, bathing, dressing, toileting or grooming. The examiner stated the Veteran is capable of semi-sedentary employment.  

Review of the evidence above shows the Veteran's DM is managed by oral hypoglycemic agents and by restrictive diet; he has not required insulin or restriction of activities.  Accordingly, higher compensation under DC 7913 is not warranted.  The Board notes at the outset that in addition to compensation under DC 7913 the Veteran is currently separately compensation for the peripheral neuropathy of the bilateral upper and bilateral lower extremities, hypertension and erectile dysfunction disabilities that are associated with his DM.

In sum, the Veteran's DM disability more closely approximates the criteria for the currently-assigned 20 percent rating.  Accordingly, the claim must be denied.

Schedular Evaluation of Arterial Hypertension

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under this DC, a rating of 10 percent is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent is assigned with diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.   A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

The present claim for increased rating was received in March 2013.  The Board will consider evidence of symptoms from March 2012, one year prior to receipt of the claim.  Quarles, 3 Vet. App. 129, 135.

VA treatment records show the Veteran's blood pressure was 143/75, 148/90, 145/77, 154/78, 160/80, 153/93 and 138/95 in December 2013; 123/60, 129/69 and 137/73 in February 2014; and, 132/66 in March 2014.  The Veteran had a VA hypertension examination in May 2014 in which the examiner noted the Veteran to be taking continuous medication for control of his blood pressure.  The Veteran reported having had at least one episode in which his diastolic blood pressure was over 100, although he could not remember when that was.  His current blood pressure measurements (taken three times by the examiner) were 115/70, 112/65 and 107/69, for an average of 111/68.  

VA treatment records show the Veteran's blood pressure was 93/61 and 111/64 in June 2014; 110/61 in July 2014; 116/65 in September 2014; 136/60, 109/59, 123/67 and 125/60 in October 2014; 104/64 in November 2014; 106/57 in January 2015; 111/63 in January 2016; 120/67 in April 2016; and, 110/55 in May 2016. 

The Veteran had a VA hypertension examination in June 2016 in which the examiner noted the Veteran takes continuous medication for control of his blood pressure.  The Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure measurements were 112/62, 120/60 and 120/59.  There were no complications of hypertension noted on examination, and hypertension did not impact the Veteran's ability to work.   

Review of the evidence above shows that on every reading the Veteran's diastolic blood pressure has been 95 or less and his systolic blood pressure has been 160 or less.  These readings do not approximate the criteria for a higher rating of 20 percent (diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more).  Accordingly, the requirements for higher schedular rating are not met and the claim must be denied.  

Schedular Evaluation of Erectile Dysfunction

Erectile dysfunction is rated under the criteria of 38 C.F.R. § 4.115b, DC 7522, which assigns a rating of 20 percent for deformity of the penis with loss of erectile power.

The Board notes at the outset that a rating decision in August 2002 granted service connection for erectile dysfunction.  Although the assigned initial rating was 0 percent the decision granted special monthly compensation (SMC) at the "k" rate for loss of use of a creative organ.

The present claim for increased rating was received in March 2013.  The Board will consider evidence of symptoms from March 2012, one year prior to receipt of the claim.  Quarles, 3 Vet. App. 129, 135.

The Veteran had a VA examination in May 2014 in which he reported that oral medication and vacuum pump had not worked in addressing his loss of erectile power; he was current waiting for a urology appointment to determine if penile injections would be more effective.  The Veteran denied renal or voiding dysfunction secondary to his erectile dysfunction.  Physical examination showed a normal penis.  

The Veteran had a VA examination in June 2016 in which he reported that a vacuum pump is providing fair response.  The Veteran is not taking continuous medication for his ED.  The Veteran does not have a renal or voiding dysfunction secondary to his erectile dysfunction.  The Veteran's penis was not examined at his request, but he reported any penile deformity or abnormality.  The examiner stated the Veteran's ED does not impair his ability to work.  

Review of the evidence above shows the Veteran does not have a deformity of the penis, and he specifically denied such deformity during the most recent VA examination.  Accordingly, the requirements for higher schedular evaluation are not met and the claim must be denied.

Other Rating Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent, as a layperson, to describe his observable symptoms.  However, even affording the Veteran full competence and credibility, he has not described a level of disability that meets the criteria for a higher rating.

The Board has considered whether the Veteran's disabilities on appeal (DM, arterial hypertension and erectile dysfunction) present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  However, the schedular rating criteria envision the symptoms described by the Veteran and also provide for a higher evaluation if warranted.  In this case the Veteran has not described any functional impairment associated with his disabilities on appeal that is not envisioned by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

A request for a total disability rating due to individual unemployability (TDIU) is part of a claim for increased compensation.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not asserted that his DM, hypertension or erectile dysfunction render him unable to obtain and maintain employment.  During the course of the period under review the Veteran submitted a claim for TDIU in which he asserted he is rendered unemployable due to all his service-connected disabilities, including several that are not currently on appeal; the Veteran's appeal in regard to that decision is pending certification to the Board.  The Board finds that a claim for TDIU is not otherwise raised by the increased-rating issues decided herein. 

In arriving at the determinations above the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claims.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361.

Entitlement to Temporary Total Rating

Applicable Legal Principles

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA hospital or an approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.129.

A total disability rating (100 percent) will also be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.


Evidence and Analysis

The Veteran underwent ambulatory surgery at VA on December 19, 2013.  The nature of the surgery was removal of left urethral double-J stent, cystoscopy, bladder biopsies, retrograde pyelogram, barbotage, left ureterocele incision and left double J placement.  The pre-operative diagnosis was microhematuria and atypical urothelial cells; the postoperative diagnosis was microhematuria, urothelial cells and left ureterocele.  The expected period of convalescence was two weeks.  

On December 20, 21, 24 and 27 the Veteran presented to the VA emergency room with postoperative complaints relating to his Foley catheter.  On December 30 the Foley catheter was routinely removed and pathology revealed no chronic inflammation or malignancy; removal of the double J stent was scheduled three weeks later.  On January 24, 2014, the Veteran underwent cystoscopy to remove the ureteral stent.  Follow-up in February 2014 noted renal function to be normal.

Entitlement to temporary total ratings under 38 C.F.R. §§ 4.219 and 4.130 is predicated on treatment and convalescence of a service-connected disability.  The Veteran does not have a service-connected disability of the kidneys or the bladder, so the December 2013 surgery and convalescence does not constitute treatment on which temporary total ratings can be based.  Accordingly, the claims must be denied.

In arriving at the determination above the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361.



ORDER

Reopening of the claim of service connection for high cholesterol is denied.

Reopening of the claim of service connection for depressive disorder is denied.

The claim of service connection for bilateral hearing loss is reopened.

Service connection for a disorder of the eyes is denied.

Service connection for a disorder of the kidneys is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent for arterial hypertension is denied.

A compensable rating for erectile dysfunction is denied.

A temporary total disability rating under 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days is denied.

A temporary total disability rating under 38 C.F.R. § 4.30 for convalescence for a service-connected disability is denied.


REMAND

The Board has reopened the claim of service connection for bilateral hearing loss.  

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied; thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b).  Id. at 403  In addition, the RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2014)."   Id. at 399. 

Accordingly, the case is REMANDED for the following action:

The AOJ must adjudicate the claim for service connection for bilateral hearing loss, on the merits.  Any preliminary development deemed warranted should be performed.  If the benefit claimed remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board does not intimate any opinion in regard to the ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


